internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 5-plr-115485-99 date date distributing controlled state n business a business b x y z w a b c d e ein we reply to your letter dated date in which you requested rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date and date plr-115485-99 the information submitted for consideration is substantially as set forth below distributing is a state n corporation engaged in business a and business b distributing has outstanding x shares of voting common_stock that are owned in equal parts by five siblings a b c d and e controlled will be a state n corporation formed to effectuate the proposed transaction controlled will have issued and outstanding y shares of voting common_stock all of which initially will be held by distributing financial information has been received which indicates that distributing has had gross_receipts and operating_expenses representative of the active_conduct of each of business a and business b for each of the past five years because of management disagreements group a a and b and group b c d and e have decided to divide distributing’s business a and business b assets and go their separate ways accordingly they propose the following transaction i distributing will transfer to the newly-formed controlled approximately z percent of its business_assets plus cash in exchange distributing will receive all of the issued and outstanding shares of controlled voting common_stock controlled will not be assuming any liabilities or receiving assets subject_to liabilities from distributing ii thereafter distributing will distribute w shares of controlled stock to each of c d and e in exchange for all of their shares of distributing stock the taxpayer has made the following representations in connection with the proposed transaction a b c the fair_market_value of the stock of controlled received by each member of group b described in step ii above will approximately equal the fair_market_value of the distributing stock surrendered by each member of group b in the exchange no part of the consideration to be distributed by distributing is being received by a shareholder as a creditor employee or in any capacity other than as a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted plr-115485-99 d e f g h i j k l following the proposed transaction distributing and controlled will each continue independently and with their separate employees the active_conduct of the businesses previously conducted solely by distributing the distribution of the stock of controlled is carried out for the following corporate business_purpose management disagreements between shareholders which have an unfavorable effect on the operations of distributing the distribution of the stock of controlled is motivated in whole by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in distributing or controlled subsequent to the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business no investment_tax_credit determined under sec_46 of the internal_revenue_code has been or will be claimed with respect to the transfer of any property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the proposed distribution there are no continuing transactions contemplated between distributing and controlled however any payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m no two parties to the transaction are investment companies as defined in sec_368 and iv n distributing is not an s_corporation within the meaning of sec_1361 and plr-115485-99 there is no plan or intention by either distributing or controlled to make an s_corporation_election pursuant to sec_1362 based solely on the information submitted and on the representatives set forth above we hold as follows the transfer by distributing to controlled of the assets and cash as described in step i above solely in exchange for all of the outstanding_stock of controlled followed by the distributing of the controlled stock by distributing to the members of group b in exchange for all of their distributing stock will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets and cash to controlled in exchange for controlled stock sec_361 controlled will recognize no gain_or_loss on the receipt of the assets and cash in exchange for the controlled stock sec_1032 controlled’s basis in the assets received will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 controlled’s holding_period for the assets received from distributing will include the period during which such assets were held by distributing sec_1223 distributing will recognize no gain_or_loss upon the distribution of all of its controlled stock to the members of group b in exchange for their distributing stock sec_361 the members of group b will recognize no gain_or_loss and no amount will be included in their incomes upon the receipt of the controlled stock in exchange for all of their shares of distributing stock sec_355 a each group b member’s basis in the controlled stock after the distribution will be the same as each group member’s basis in the distributing stock surrendered exchange therefor sec_358 each group b member’s holding_period in the controlled stock received will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset by each shareholder on the date of the exchange sec_1223 plr-115485-99 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely assistant chief_counsel corporate filiz a serbes assistant to the chief branch by
